DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-36 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Venkatraman (2012/0059578).

Regarding applicant claim 1, Venkatraman discloses a navigation system for a vehicle, the navigation system comprising: at least one processor programmed to: 
obtain a route from a location of the vehicle to a destination ([0015] “generates a route based on availability of navigation satellites and quality of the navigation signals received from the navigation satellites”); 
5receive signal information indicative of a quality characteristic of a signal associated with at least one location along the route ([0015] “quality of the navigation signals received from the navigation satellites”); 
determine a quality parameter for at least one operational characteristic associated with a communication system ([0015] “each route to a destination can be analyzed to determine a reliability rating associated with each of the routes and one or more routes with the best reliability rating”); and 
determine at least one modification to the route for the vehicle based on the signal 10information and the quality parameter ([0015] “signals received from the navigation satellites may also be supplemented by information from WLAN anabled access points. Such a predictive routing technique can present a user with a most accurate and reliable set of directions to the destination”; [0072] “routing unit 104 can update the route presentation interface to present the most reliable route and to guide the user form the source location to the destination location while avoiding areas with blind spots”).

Regarding applicant claim 3, Venkatraman discloses wherein the at least one processor is further programmed to obtain the location of the vehicle ([0014] “estimate user location”).
Regarding applicant claim 4, Venkatraman discloses wherein the communication system is associated with the navigation system ([0016] “user navigation device in communication with a GPS satellite”).  
Regarding applicant claim 5, Venkatraman discloses wherein the navigation system is configured to receive map information via the communication system ([0016] “user navigation device in communication with a GPS satellite”; [0030] “map database”). 
Regarding applicant claim 6, Venkatraman discloses wherein the communication system includes a mobile 20device inside the vehicle [0093] “smartphone or other portable electronic system which includes a navigation unit or a navigation module”.  
Regarding applicant claim 7, Venkatraman discloses wherein the at least one modification to the route includes traveling around the at least one location along the route ([0072] “routing unit 104 can update the route presentation interface to present the most reliable route and to guide the user form the source location to the destination location while avoiding areas with blind spots”).  
Regarding applicant claim 8, Venkatraman discloses wherein the signal information indicative of the quality characteristic of the signal associated with the at least one location along the route does not 25satisfy the quality parameter ([0014]-[0015] “perceptible reduction in the quality of user location estimates… in an urban canyon or when only a partial view of the sky is visible… signals may also be supplemented by information from WLAN enabled access points”).
Regarding applicant claim 9, Venkatraman discloses wherein the at least one modification to the route reduces travel time near the at least one location along the route ([0045] “another routing constraint such as least route travel time between the source location and the destination location”).  
Regarding applicant claim 10, Venkatraman discloses wherein the at least one modification to the route maintains or increases travel time near the at least one location along the route ([0045] “another routing constraint such as least route travel time between the source location and the destination location”).  
	Regarding applicant claim 11, Venkatraman discloses wherein the quality parameter is based on at least one of: a predetermined system parameter, a user preference, or a network activity ([0045] “routing unit may also provide reasons for low reliability rating of the second route e.g., indicate regions of poor satellite visibility, high multipath, etc. to enable the user to make an informed decision in selecting between the most reliable route with high route travel time and less reliable route with a least route travel time”).  
Regarding applicant claim 12, Venkatraman discloses wherein the network activity comprises a use of a wireless network-connected device within the vehicle ([0016] “navigation device 102 in communication with a GPS satellite… via a wireless communication link”). 
Regarding applicant claim 13, Venkatraman discloses wherein the quality parameter includes at least one of: a signal strength, a bandwidth, or a latency ([0015]; [0018]).  
Regarding applicant claim 14, Venkatraman discloses wherein the at least one operational characteristic includes receiving map information for navigating the vehicle ([0023] “map database”). 

Regarding applicant claim 16, Venkatraman discloses wherein the at least one operational characteristic includes receiving teleoperation communication information or multimedia information ([0093] “electronic device may be any suitable electronic device such as a laptop, netbook, mobile phone, PDA, smartphone, or other portable electronic system which includes a navigation unit or a navigation module”).  
Regarding applicant claim 17, Venkatraman discloses wherein the quality parameter includes a measure of at least one of: a signal strength, a bandwidth, or a latency ([0015]; [0018]). 
Regarding applicant claim 18, Venkatraman discloses wherein the signal information is first signal information and the route is a first route; and the at least one modification to the route is further determined based on a route parameter comprising at least one of: second signal information indicative of a second quality characteristics of a signal associated with at least a second location along a second 20route; a travel time, a distance, a degree of energy consumption, a number of potential additional passengers, a navigational preference, a safety preference, a network type preference, or a network provider preference ([0020] “routing unit may present a first route with the best reliability rating and indicate the route distance and may present a second route with the shortest distance and indicate the reliability rating of the second route”).  
Regarding applicant claim 19, Venkatraman discloses wherein the at least one modification is determined based on a comparison of the route parameter to a threshold ([0044] “reliability threshold”).  
Regarding applicant claim 20, Venkatraman discloses wherein the quality parameter and the route parameter are weighted according to a scoring scheme ([0045] “weighted combination with other traditional means of routing”).  
Regarding applicant claim 21, Venkatraman discloses wherein the quality parameter is dependent on the route parameter ([0045] “routing unit may select a route to optimize reliability of the route and another routing constraint such as least route travel time”).  
Regarding applicant claim 22, Venkatraman discloses wherein the route parameter is dependent on the quality parameter ([0045] “routing unit may select a route to optimize reliability of the route and another routing constraint such as least route travel time”).  
Regarding applicant claim 23, Venkatraman discloses wherein the processor is further configured to determine at least one point along the route at which to switch communications of the vehicle 5from a first network to a second network ([0013] “cellular network, access points  in a WiMAX network, or a combination of one or more networks”; [0069] “uninterrupted access to a communication network… any suitable routing algorithm and can access cartographic maps and/or a map database”).

Regarding applicant claim 25, Venkatraman discloses wherein the signal includes a satellite signal, a cellular signal, or a Wi-Fi signal ([0013] “cellular network, access points  in a WiMAX network, or a combination of one or more networks”).  
Regarding applicant claim 26, Venkatraman discloses wherein the route is determined based on map information received from at least one remote server ([0053] “remote server”).  
Regarding applicant claim 27, Venkatraman discloses wherein the signal information is based on information collected from a plurality of vehicles ([0026] “receives additional satellite observation reports for the same route from other user navigation devices, location server can consolidate all the received satellite observation reports”).  
	Regarding applicant claim 28, Venkatraman discloses wherein the signal information is based on information 15from at least one network provider ([0013] “cellular network, access points in a WiMAX network, or a combination of one or more networks”).  
	Regarding applicant claim 29, Venkatraman discloses wherein the signal information includes information indicative of the quality characteristic of the signal within a predetermined radius of the at least one location ([0040] “predetermined range”).  
	Regarding applicant claim 30, Venkatraman discloses wherein the quality characteristic of the signal is 20affected by an electromagnetic emission associated with the location ([0048] “to minimize effects of the environment, GPS satellite geometry”). 
	Regarding applicant claim 31, Venkatraman discloses wherein the electromagnetic emission is determined to be a potential source of signal interference ([0048] “to minimize effects of the environment, GPS satellite geometry”).  
	Regarding applicant claim 32, Venkatraman discloses wherein: the signal information is first signal information; and 25the at least one processor is further programmed to update the first signal information based on second signal information received by the vehicle ([0088]).  
	Regarding applicant claim 33, Venkatraman discloses wherein the second signal information is received from another vehicle ([0026] “receives additional satellite observation reports for the same route from other user navigation devices, location server can consolidate all the received satellite observation reports”).  
	Regarding applicant claim 34, Venkatraman discloses wherein the route from the location of the vehicle to the destination is obtained from a remote source ([0026] “receives additional satellite observation reports for the same route from other user navigation devices, location server can consolidate all the received satellite observation reports”).  
	Regarding applicant claim 35, Venkatraman discloses wherein the processor is further programmed to: analyze a plurality of reports; and 5determine an optimized route based on the analysis ([0026] “receives additional satellite observation reports for the same route from other user navigation devices, location server can consolidate all the received satellite observation reports”).  
	Regarding applicant claim 36, Venkatraman discloses wherein determining the optimal route comprises determining, for at least one location along the route prior to optimization, a quality characteristic of a signal associated with the at least one location along the route prior to determining the optimized route and a quality characteristic of a signal associated with at least 10one location of the optimized route ([0026]; [0045]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 15, 24, 37-55 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman (2012/0059578) in view of Grimm et al. (2018/0004211).

Regarding applicant claim 2, Venkatraman discloses the navigation system but is silent wherein the vehicle is configured for autonomous or semi-autonomous driving.
Grimm et al teaches “Systems for autonomous vehicle route selection and execution” (title).  Grimm includes hardware based processing unit and obtains factor data indicating factors relevant to determine a vehicle travel route.  Further route generation module determines the vehicle travel route based on the route complexity indexes such as autonomous driving safety, comfort, stress, pollution, scenery or infrastructure accessibility for determining and executing an autonomous driving travel route (abstract).  Grimm teaches that “autonomous driving capable vehicles is on the rise and that automation is an important aspect in overall technology adoption and user experience” [0004].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the navigation system of Venkatraman to known types of vehicles including autonomous vehicles as taught by Grimm since autonomous vehicles are known in the art and would have been well within the scope of invention to use for accounting for route complexity and driving safety.
 
Regarding applicant claim 15, Venkatraman is silent wherein the at least one operational characteristic 10includes receiving video or audio information. 
Grimm teaches various vehicle outputs and user devices positioned in the vehicle including audio output components… to which the system may provide a wide variety of information such as user-identifying data, user-biometric data, user-history data, contextual data, etc., instructions or data for use in providing notifications, alerts or messages to user or relevant entities ([0182]; [0060]; [0103]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the audio information provided by Grimm with the navigation system of Venkatraman since a variety of information is readily available and could be used for such things as added safety.
Regarding applicant claim 24, Venkatraman is silent wherein the location of the vehicle is determined using at least one image captured by a camera included in the vehicle.  
Grimm teaches example of sensors to include many types of cameras positioned on the vehicle [0056]; [0090]-[0095].
It would have been obvious to one of ordinary skill in the art at the time of invention to use any number of sensors including known sensors such as cameras as taught by Grimm since they are readily found on autonomous vehicles and would have been well within the scope of invention to provide location data.
	Regarding applicant claim 37, Venkatraman discloses a system for routing vehicles, the system comprising: 
at least one processor programmed to: receive a first location of a first vehicle; receive a second location of a second vehicle ([0093] location of the user navigation device”); 
15receive a destination, wherein the destination is closer to the first location of the first vehicle than to the second location of the second vehicle ([0093]-[0094] “destination”); 
determine a first route from the first location to the destination and a second route from the second location to the destination ([0094] “routing unit”); 
20receive first signal information indicative of a first quality characteristic of a first signal associated with at least one location along the first route ([0018] “quality of the GPS signals”; [0033] “quality estimates for the segment of the route”); 
receive second signal information indicative of a second quality characteristic of a second signal associated with at least one location along the second route ([0045] “second route”); 
receive a quality parameter for at least one operational characteristic associated 25with a first communication system of the first vehicle and a second communication system of the second vehicle system ([0015] “each route to a destination can be analyzed to determine a reliability rating associated with each of the routes and one or more routes with the best reliability rating”); 
determine whether to route the first vehicle or the second vehicle to the destination based on the first location, the second location, and the quality parameter; and 30transmit instruction information configured to cause the second vehicle to travel from the second location to the destination ([0015] “signals received from the navigation satellites may also be supplemented by information from WLAN anabled access points. Such a predictive routing technique can present a user with a most accurate and reliable set of directions to the destination”; [0072] “routing unit 104 can update the route presentation interface to present the most reliable route and to guide the user form the source location to the destination location while avoiding areas with blind spots”).  
Venkatraman discloses the navigation system but is silent wherein the vehicle is configured for autonomous or semi-autonomous driving.
Grimm et al teaches “Systems for autonomous vehicle route selection and execution” (title).  Grimm includes hardware based processing unit and obtains factor data indicating factors relevant to determine a vehicle travel route.  Further route generation module determines the vehicle travel route based on the route complexity indexes such as autonomous driving safety, comfort, stress, pollution, scenery or infrastructure accessibility for determining and executing an autonomous driving travel route (abstract).  Grimm teaches that “autonomous driving capable vehicles is on the rise and that automation is an important aspect in overall technology adoption and user experience” [0004].
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the navigation system of Venkatraman to known types of vehicles including autonomous vehicles as taught by Grimm since autonomous vehicles are known in the art and would have been well within the scope of invention to use for accounting for route complexity and driving safety.
	Regarding applicant claim 38, Venkatraman discloses wherein determining whether to route the first autonomous vehicle or the second autonomous vehicle comprises determining that the first signal information does not satisfy the quality parameter ([0045] “another routing constraint such as least route travel time between the source location and the destination location”).  
	Regarding applicant claim 39, Venkatraman discloses wherein the quality parameter is based on at least one of: a 5predetermined system parameter, a user preference, or a network activity ([0045] “routing unit may also provide reasons for low reliability rating of the second route e.g., indicate regions of poor satellite visibility, high multipath, etc. to enable the user to make an informed decision in selecting between the most reliable route with high route travel time and less reliable route with a least route travel time”).  
	Regarding applicant claim 40, Venkatraman discloses wherein the quality parameter includes at least one of: a signal strength, a bandwidth, or a latency ([0015]; [0018]).
	Regarding applicant claim 41, Venkatraman discloses wherein the at least one operational characteristic includes receiving map information for navigating the vehicle ([0023] “map database”).   

	Regarding applicant claim 42, Venkatraman is silent wherein the at least one operational characteristic 10includes receiving video or audio information. 
Grimm teaches various vehicle outputs and user devices positioned in the vehicle including audio output components… to which the system may provide a wide variety of information such as user-identifying data, user-biometric data, user-history data, contextual data, etc., instructions or data for use in providing notifications, alerts or messages to user or relevant entities ([0182]; [0060]; [0103]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the audio information provided by Grimm with the navigation system of Venkatraman since a variety of information is readily available and could be used for such things as added safety.
	Regarding applicant claim 43, Venkatraman discloses wherein the quality parameter includes a measure of at least one of: a signal strength, a bandwidth, or a latency ([0015]; [0018]).
	Regarding applicant claim 44, Venkatraman discloses wherein the quality parameter and the route parameter are 15weighted according to a scoring scheme ([0045] “weighted combination with other traditional means of routing”).    

Regarding applicant claim 45, Venkatraman discloses wherein the quality parameter is dependent on the route parameter ([0045] “routing unit may select a route to optimize reliability of the route and another routing constraint such as least route travel time”).  
Regarding applicant claim 46, Venkatraman discloses wherein the route parameter is dependent on the quality parameter ([0045] “routing unit may select a route to optimize reliability of the route and another routing constraint such as least route travel time”).  
Regarding applicant claim 47, Venkatraman discloses 2wherein the processor is further configured to determine at least one point along a route of the second vehicle at which to switch communications of the second vehicle from a first network to a second network ([0013] “cellular network, access points  in a WiMAX network, or a combination of one or more networks”; [0069] “uninterrupted access to a communication network… any suitable routing algorithm and can access cartographic maps and/or a map database”).
	Regarding applicant claim 48, Venkatraman discloses wherein at least the first route or the second route is further determined based on a route parameter comprising at least one of: a travel time, a distance, a 25network type preference, or a network provider preference ([0045] “another routing constraint such as least route travel time between the source location and the destination location”).

Regarding applicant claim 49, Venkatraman discloses wherein the signal includes a satellite signal, a cellular signal, or a Wi-Fi signal ([0013] “cellular network, access points  in a WiMAX network, or a combination of one or more networks”).  
Regarding applicant claim 50, Venkatraman discloses wherein the signal information is based on information collected from a plurality of vehicles ([0026] “receives additional satellite observation reports for the same route from other user navigation devices, location server can consolidate all the received satellite observation reports”).  
	Regarding applicant claim 51, Venkatraman discloses wherein the signal information is based on information 15from at least one network provider ([0013] “cellular network, access points in a WiMAX network, or a combination of one or more networks”).
	Regarding applicant claim 52, Venkatraman discloses wherein the first signal information includes information indicative of the first quality characteristic of the first signal within a predetermined radius of the at least one location along the first route ([0040] “predetermined range”).  
	Regarding applicant claim 53, Venkatraman discloses wherein the second signal information includes information indicative of the second quality characteristic of the second signal within a predetermined radius 10of the at least one location along the second route ([0040] “predetermined range”).
	Regarding applicant claim 54, Venkatraman discloses wherein the first quality characteristic or the second quality characteristic is affected by an electromagnetic emission ([0048] “to minimize effects of the environment, GPS satellite geometry”). 
	Regarding applicant claim 55, Venkatraman discloses wherein the electromagnetic emission is determined to be a potential source of signal interference ([0048] “to minimize effects of the environment, GPS satellite geometry”).  
 
 
 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661